[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                   FILED
                                                       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 07-15413                    MAY 29, 2009
                         Non-Argument Calendar            THOMAS K. KAHN
                                                               CLERK

                  D. C. Docket No. 06-01657-CV-2-RDP

CINDY GIBBS,

                                                     Plaintiff-Counter
                                                     Defendant-Appellant,

                                  versus

BELLSOUTH TELECOMMUNICATIONS, INC.,

                                                     Defendant-Counter
                                                     Claimant-Appellee.




                Appeal from the United States District Court
                  for the Northern District of Alabama


                              (May 29, 2009)

Before TJOFLAT, WILSON and PRYOR, Circuit Judges.


PER CURIAM:
       This is an ERISA case. Cindy Gibbs claims that the third-party

administrator of BellSouth Telecommunications, Inc.’s ERISA plan

inappropriately denied her claims for the short term and the long term benefits

provided by the plan. The district court disagreed and granted BellSouth summary

judgment, on October 19, 2007.1 Gibbs now appeals.

       Gibbs contends that the district court erred in applying the arbitrary and

capricious standard of review in concluding that the administrator properly denied

her claims for benefits. In her view, the court should have applied the heightened

arbitrary and capricious standard. We disagree for the reasons stated in the district

court’s comprehensive and thoroughgoing memorandum opinion of October 19,

2007, pursuant to which the court granted summary judgment. We find meritless

Gibbs’s other challenges to the court’s judgement, and therefore affirm.

       AFFIRMED.




       1
          The court denied Gibbs’s motion to alter or amend judgment on October 29, 2007. We
find no error in the court’s ruling.

                                             2